Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant ■ Filed by a Party other than the Registrant □ Check the appropriate box: □Preliminary Proxy Statement □Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ■Definitive Proxy Statement □Definitive Additional Materials □Soliciting Material Under Rule 14a-12 RIVERVIEW BANCORP, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ■
